--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 
 
This STOCK PURCHASE & REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made
and entered into as of May 10, 2007, by and between STARTECH ENVIRONMENTAL
CORPORATION, a Colorado corporation (the “Company”), and the Francisco J. Rivera
Fernandez of San Juan, Puerto Rico (the “Purchaser”).
 
RECITALS
 
The Company desires to issue and sell to the Purchaser in a private placement
(the “Offering”), and the Purchaser desire to purchase from the Company, on the
terms and subject to the conditions set forth herein, seven hundred thousand
(700,000) shares  (the “Shares”) of common stock, no par value (“Common Stock”),
of the Company, along with one million four hundred thousand (1,400,000)
three-year warrants (the “Warrants” and, together with the Shares, the
“Securities”), the terms of such Warrants being as set forth in the Warrant
Agreement substantially in the form attached as Exhibit A hereto.  This
Agreement and the Warrants shall be referred to herein collectively as the
“Transaction Documents”.
 
The Purchaser desires, upon the terms and conditions set forth in this
Agreement, to purchase Securities in the Offering.
 
The Company and the Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities regulation afforded by Section 4(2)
of the Securities Act (as defined in Section 3 hereof) and Rule 506 under
Regulation D.
 
IN CONSIDERATION of the premises and mutual covenants contained in this
Agreement and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the Company and the Purchaser agree as
follows:
 
1.           Purchase and Sale of Securities.
 
(a)           Purchase and Sale of Shares.  Subject to the terms and conditions
hereof, at the Closing identified in Section 2 hereof, the Company shall issue
and sell to the Purchaser, and the Purchaser shall purchase from the Company
seven hundred thousand (700,000) Shares, which number of Shares have been
calculated by dividing ONE MILLION FIVE HUNDRED AND FORTY THOUSAND dollars
($1,540,000) (the “Purchase Price”) by $2.20 per Share (the “Share Price”),
which said Share Price is Two Dollars and twenty cents per share ($2.20)
 
(b)           Purchase and Sale of Warrants.  In addition to the foregoing and
subject to the terms and conditions hereof, at the Closing identified in Section
2 hereof, the Company shall issue to the Purchaser Two Warrants to purchase
shares of Common Stock on the following terms:
 
Warrant Coverage:
The Purchaser will be entitled to receive TWO warrants (the “Purchased
Warrants”), for each of the common Shares of the Company purchased. The Shares
of Common Stock purchased into which the Warrants are exercisable (the “Warrant
Shares”) will have piggyback registration rights as provided in this Agreement.

 
 
 
1

--------------------------------------------------------------------------------



 
Term:
The Purchased Warrants shall be exercisable for a term of three-years from the
Closing Date (as defined below).



Exercise Price:
The Warrants will be exercisable into700,000 shares of Common Stock at a
warrant-price of $3.40 each (the “Series A Warrants”), and also700,000 shares of
Common Stock at a warrant-price of $4.40 each (the “Series B Warrants”);.



(c)           Exemption.  The purchase and sale of the Securities pursuant to
the terms hereof will be made in reliance upon the provisions of Section 4(2) of
the Securities Act of 1933, as amended (the “Securities Act”), Rule 506 of
Regulation D promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”), or such other exemptions from the registration
requirements of the Securities Act as may be available with respect to the
investment in the Securities to be made hereunder.
 
 
2.
Closings and Deliverables.

 
(a)  Payment. In the next two weeks, the Purchaser will make a wire transfer
payment to the Company, to the account set forth on Exhibit B hereto, in an
amount equal to the Purchase Price, which Purchase Price shall entitle the
Purchaser, subject to the satisfaction of the terms and conditions herein, to
receive the Shares and the Purchased Warrants. Together with the Purchase Price,
at the Closing, the Purchaser shall deliver to the Company a fully completed and
executed copy of the Investor Questionnaire, in the form attached as Exhibit C
hereto (the “Investor Questionnaire”).
 
(b)  Closing.  The closing of the purchase and sale of the Securities shall take
place at 12:00 p.m. (Eastern Standard Time) on the date hereof (the “Closing
Date”), at the offices of the Company (the “Closing”).
 
(c)  Deliverables.  At the Closing, or as soon as is reasonably practicable
thereafter, and assuming the Company has received the Purchase Price and the
Investor Questionnaire, the Company (or its transfer agent) shall deliver to the
Purchaser a stock certificate (or certificates) representing the Shares so
purchased at the Closing, as well as one or more Warrant Agreements representing
the Series A Warrants and Series B Warrants and, in each case registered in the
name of the Purchaser, and such other documents and certificates as are required
by this Agreement at the Closing.
 
3.           Representations and Warranties by the Company. The Company hereby
represents and warrants to the Purchaser, as of the date hereof, as follows:
 
(a)  Incorporation and Qualification.  The Company has been duly organized and
is validly existing as a Corporation and in good standing under the laws of the
State of Colorado with the requisite corporate power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.
 
(b)  Authority.  The Company has the requisite corporate power and authority to
enter into this Agreement and to issue and deliver the Shares and the Warrants
and, upon exercise of
 
 
 
2

--------------------------------------------------------------------------------


 
 
the Warrants in accordance with the terms thereof, the Warrant Shares.  The
execution and delivery of this Agreement and the issuance and delivery of the
Shares and the Warrants hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by the Company.  This Agreement has been duly and validly
executed and delivered by and on behalf of the Company and constitutes a valid,
legal and binding agreement, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by general equitable
principles, bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws affecting creditors’ rights generally.  Assuming
payment of the Purchase Price in full at the Closing, the Shares and the
Warrants will be duly authorized, validly issued, fully paid and
non-assessable.  Upon exercise of the Warrants in accordance with the terms
thereof, including payment of the exercise price in full, the Warrant Shares
will be duly authorized, validly issued, fully paid and non-assessable.
 
(c)  No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the Offering do not and will
not: (i) conflict with or violate any provision of the Company’s articles of
incorporation or bylaws, or (ii) subject to obtaining the Required Approvals (as
defined below), conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company debt or otherwise) to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority as currently in effect to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate (x)
adversely affect the legality, validity or enforceability of the Offering, (y)
have or result in a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company, taken as
a whole (other than any change, effect, event or condition that arises from
changes in general economic conditions or conditions affecting the industry of
the business of the Company generally, or such changes, events or conditions
resulting directly from the announcement of or the consummation of the Offering
contemplated hereby), or (z) adversely impair the Company’s ability to perform
fully on a timely basis its obligations under this Agreement (any of (x), (y) or
(z), a “Material Adverse Effect”).

 
(d)           Capital Stock; Fully Paid and Non-Assessable.
 
(i)           As of the date hereof, the authorized capital stock of the Company
consists of 10,000,000 shares of preferred stock, no par value (the “Preferred
Stock”), of which there are no shares issued and outstanding, and 800,000,000
shares of Common Stock, of which 26,517,745 shares are issued and 19,320,845 are
outstanding, of which: (x) 1,000,000 shares are authorized for issuance under
the Company’s stock option plans; (y) 1,557,500 shares are reserved for issuance
upon the exercise of options granted and issuable by the Company
 
 
 
3

--------------------------------------------------------------------------------


 
 
thereunder; and (z) 2,363,611 shares are reserved for issuance upon the exercise
of warrants to purchase shares of Common Stock.
 
(ii)           All outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and nonassessable and were issued in
compliance with all applicable Federal and state securities laws. Except as
contemplated by this Agreement or as set forth in all forms, reports and
documents filed with the SEC pursuant to the Securities Act and Securities
Exchange Act of 1934, as amended (the “Exchange Act”) from January 1, 2003
through the date hereof (collectively, the “SEC Reports”), the Company has no
outstanding subscription, option, warrant, right of first refusal, preemptive
right, call, contract, demand, commitment, convertible security or other
instrument, agreement or arrangement of any character or nature whatever under
which the Company is or may be obligated to issue Common Stock or any other
equity security of any kind or which otherwise relates to the Company’s
securities.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement, other than
(i) the filing with the SEC of a Form D pursuant to Regulation D of the
Securities Act, and (iii) applicable state securities law Blue Sky filings
(collectively, the “Required Approvals”).
 
(f)           SEC Reports; Financial Statements.  Since January 1, 2003, the
Company has filed (i) all reports required to be filed by it under the
Securities Act; (ii) all annual reports on Form 10-K and all quarterly reports
on Form 10-Q required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, in order for it to satisfy its
filing requirements under the Exchange Act for the periods to which each such
report relates; (iii) an annual report on Form 10-K, covering the fiscal year
ended October 31, 2003, which was filed with the SEC on January 29, 2004; (iv) a
quarterly report on Form 10-Q, covering the fiscal quarter ended January 31,
2004, which was filed with the SEC on March 15, 2004; and (v) a quarterly report
on Form 10-Q, covering the fiscal quarter ended April 30, 2004, which was filed
with the SEC on June 2, 2004; (the foregoing materials, as amended, where
applicable, being collectively referred to herein as the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and to the Knowledge (as defined
below) of the Company, none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of
 
 
 
4

--------------------------------------------------------------------------------


 
 
and for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(g)           No Legal Proceedings.  Except as may be described in the SEC
Filings, there is no action, suit or proceeding before or by any court or any
governmental agency or body, domestic or foreign, now pending or, to the actual
knowledge (without the need for inquiry or special investigation) of the Chief
Financial Officer, Chief Operating Officer or Chief Executive Officer of the
Company (“Knowledge”), threatened against or affecting the Company, or any of
its properties or assets, which is reasonably likely to have a Material Adverse
Effect.
 
4.           Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company, as of the date hereof, as follows:
 
(a)  Power. The Purchaser has been duly organized, is validly existing and is in
good standing under the laws of its state of incorporation, with all limited
liability company power and authority to execute, deliver and perform its
obligations under the Agreement.
 
(b)  Authority. The Purchaser has the requisite power and authority to enter
into this Agreement and to purchase the Shares and the Warrants and, upon
exercise of the Warrants in accordance with the terms thereof, the Warrant
Shares.  The execution and delivery of this Agreement and the purchase of the
Shares and the Warrants hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action by the Purchaser.  This Agreement has been duly and validly executed and
delivered by or on behalf of the Purchaser and constitutes a valid, legal and
binding agreement, enforceable against the Purchaser in accordance with its
terms, except as enforceability may be limited by general equitable principles,
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws affecting creditors’ rights generally.
 
(c)  No Conflicts. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the purchase of the
Securities do not and will not: (i) conflict with or violate any provision of
the Purchaser’s organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) to which the Purchaser is a party or by
which any property or asset of the Purchaser is bound or affected, or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority as currently
in effect to which the Purchaser is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Purchaser is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate result in a Material
Adverse Effect.
 
 
5

--------------------------------------------------------------------------------


 
 
(d)  Investment in Securities. The Purchaser represents and warrants to, and
covenants with, the Company that: (i) the Purchaser, either individually, or
together with a purchaser representative, is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and comparable entities, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Securities; (ii) the Purchaser is acquiring the Securities in the
ordinary course of its business and for its own account for investment only and
with no present intention or view toward the public sale or distribution
thereof, and no arrangement or understanding exists with any other persons
regarding the public sale or distribution of any Securities; (iii) the Purchaser
will not, directly or indirectly, except in compliance with the Securities Act,
the rules and regulations promulgated thereunder and such other securities or
blue sky laws as may be applicable, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities or engage in any Short Sale (as defined
below); (iv) the Purchaser has completed or caused to be completed the Investor
Questionnaire and the answers thereto are true and correct in all respects as of
the date hereof; (v) the Purchaser has, in connection with its decision to
purchase the Securities, relied solely upon its own independent investigation of
the Company and the representations and warranties of the Company contained
herein;  and (vi) the Purchaser is an “accredited investor” within the meaning
of Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(e)  Short Sales. Neither the Purchaser nor any affiliate of the Purchaser (as
defined in Rule 405 of the Securities Act (each a “Purchaser/Affiliate”) and
which (i) had knowledge about the transactions contemplated hereby, (ii) has or
shares discretion relating to the Purchaser’s investments or trading or
information concerning Purchaser’s investments, including the Units, or (iii) is
subject to the Purchaser’s review or input concerning such Purchaser/Affiliate’s
investments or trading) has or will, directly or indirectly, engage (A) in any
“short sale” (as defined in Rule 3b-3 promulgated under the Exchange Act),
including, without limitation, the maintaining of any short position with
respect to, establishing or maintaining a “put equivalent position” (within the
meaning of Rule 16a-1(h) under the Exchange Act) with respect to, entering into
any swap, derivative transaction or other arrangement (whether any such
transaction is to be settled by delivery of Common Stock, other securities, cash
or other consideration) that transfers to another, in whole or in part, any of
the economic consequences of ownership, or otherwise dispose of, any of the
Securities by the Purchaser or (B) in any hedging transaction which establishes
a net short position with respect to the Securities (clauses (A) and (B)
together, a “Short Sale”); except for (1) Short Sales by a Purchaser/Affiliate
which was, prior to the date on which the Purchaser was first notified that the
Company intended to engage in the transactions contemplated by this Agreement, a
market maker for the Common Stock, provided that such Short Sales are in the
ordinary course of such Purchaser/Affiliate’s business and are in compliance
with the Securities Act, and the rules and regulations promulgated thereunder,
and such other securities or blue sky laws as may be applicable or (2) Short
Sales by a Purchaser/Affiliate which by virtue of the procedures of the
Purchaser are made without knowledge of the transactions contemplated in this
Agreement and were not induced or encouraged by the Purchaser).
 
 
 
6

--------------------------------------------------------------------------------


 
 
(f)  Exemptions.  The Purchaser understands that the Securities are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of Securities Act, the rules and regulations and state
securities laws, and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Securities.
 
(g)  Use of Information.  The Purchaser acknowledges that it is prohibited from
and has not reproduced or distributed this Agreement or any other offering
materials or other information provided by the Company in connection with the
Purchaser’s consideration of its investment in the Company, in whole or in part,
or divulged or discussed any of their contents except to its advisors and
representatives for the purpose of evaluating such investment. The foregoing
shall not apply to any information that is or becomes publicly available through
no fault of the Purchaser, or that the Purchaser is legally required to
disclose; provided, however, that if the Purchaser is requested or ordered to
disclose any such information pursuant to any court or other government order or
any other applicable legal procedure, it shall provide the Company with prompt
notice of any such request or order in time sufficient to enable the Company to
seek an appropriate protective order and shall provide the Company with
reasonable assistance in obtaining such protective order.
 
(h)  Investment Risk.  The Purchaser understands that its investment in the
Securities involves a significant degree of risk and that the market price of
the Common Stock has been and continues to be volatile, that no representation
is being made as to the future value of the Common Stock and that the Purchaser
has carefully read and considered the matters set forth in the SEC Reports.  The
Purchaser has the knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Securities and has the ability to bear the economic risks of an investment in
the Securities.  The Purchaser has had a reasonable opportunity to ask questions
of the Company and its representatives; and the Company has answered all
inquiries that the Purchaser or the Purchaser’s representatives have put to it,
and all such inquiries have been answered to the full satisfaction of the
Purchaser.
 
(i)  Reliance. The Purchaser is not relying on the Company or any of its
employees or agents with respect to the legal, tax, economic and related
considerations as to an investment in the Securities, and the Purchaser has
relied on the advice of, or has consulted with, only his own advisors as it
deems necessary or advisable.
 
(j)  No General Solicitation. The Purchaser is unaware of, is in no way relying
on, and did not become aware of the offering of the Securities through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, in connection with the offering and sale of the Securities
and is not subscribing for Securities and did not become aware of the Offering
through or as a result of any seminar or meeting to which the Purchaser was
invited by, or any solicitation of a subscription by, a person not previously
known to the Purchaser in connection with investments in securities generally.
 
 
 
7

--------------------------------------------------------------------------------


 
 
(k)  No Endorsement of Securities.  The Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed upon or made any recommendation or endorsement of the Securities.
 
(l)  No Registration of Securities.  The Purchaser understands that the
Securities and the Warrant Shares have not been registered under the Securities
Act and will not sell, offer to sell, assign, pledge, hypothecate or otherwise
transfer any of the Securities or Warrant Shares unless (i) pursuant to an
effective registration statement under the Securities Act, (ii) the Purchaser
provides the Company with an opinion of counsel, in a generally acceptable form,
to the effect that a sale, assignment or transfer of the Securities may be made
without registration under the Securities Act and the transferee agrees to be
bound by the terms and conditions of this Agreement, (iii) the Purchaser
provides the Company with evidence of compliance with Rule 144 promulgated under
the Securities Act (“Rule 144”), including reasonable assurances (in the form of
seller and broker representation letters) that the Securities and Warrant Shares
can be sold pursuant to Rule 144 or (iv) pursuant to Rule 144(k) following the
applicable holding period.
 
(m)  Legend.  The Purchaser understands that, until such time as a registration
statement has been declared effective or the Securities and Warrant Shares may
be sold by non-affiliates of the Company pursuant to Rule 144 under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the certificates for the
Securities and Warrant Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the Securities and Warrant Shares):
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY OTHER JURISDICTION.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT.”
 
(l)  Executive Offices.  The Purchaser’s principal executive offices are located
in the State of Connecticut.
 
(m)  Brokers and Finders.  There is no investment banker, broker, finder or
other intermediary (other than any placement agent retained by the Company)
which has been retained by or is authorized to act on behalf of the Purchaser
who might be entitled to any fee or commission from the Purchaser, the Company,
any of their respective Affiliates upon consummation of the transactions
contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------


 
 
5.           Certain Covenants.
 
(a)           Delisting.  In the event that the Company is no longer subject to
the reporting requirements of the Exchange Act, the Company hereby covenants and
agrees with the Purchaser that, so long as the Purchaser owns at least ten
percent (10%) of the issued and outstanding shares of Common Stock, except as
otherwise required in this Agreement, the Company shall provide the Purchaser
with customary and reasonable financial information on at least a quarterly
basis and such other information rights as provided to an investor in a
privately held corporation.
 
(b)           Confidentiality.   The Purchaser covenants and agrees to keep
confidential any and all material non-public information which it has heretofore
obtained or shall hereafter obtain, directly or indirectly, from the Company
pursuant to this Agreement or otherwise, and agrees that it has not: (i) used
the same except for the purpose of determining whether to purchase the
Securities in the Offering; or (ii) disclosed the same to any party except as
provided below, without the Company’s prior written consent; provided that the
terms of this Section 5(b) shall not extend to any such information that: (A) is
already publicly known; (B) has become publicly known without any fault of the
Purchaser or anyone to whom the Purchaser has made disclosure in compliance with
the terms of this Section 5(b); or (C) is required to be disclosed to any
governmental authorities or courts of law as a result of operation of law,
regulation, or court order; provided, however, that the Purchaser shall have
first given prompt written notice of such requirement to the Company (if
permissible) and cooperates with the Company to restrict such disclosure and/or
obtain confidential treatment thereof.
 
(c)           Short-Selling. The Purchaser covenants and agrees that it will
not, and shall cause each Purchaser/Affiliate not to, engage in any Short Sales.
 
6.           Registration Rights.
 
(a)           Defined Terms. The following capitalized terms, when used in this
Section 6, have the respective meanings set forth below:
 
“Affiliate” means, with respect to any Person (as defined below), any other
Person, directly or indirectly, controlling, controlled by, or under common
control with, such Person, and shall include (i) any Person who is an executive
officer, director or beneficial holder of at least 10% of the outstanding
capital stock of the Company (or other specified Person), (ii) any Person of
which the Company (or other specified Person) or an Affiliate of the Company (or
other specified Person) shall, directly or indirectly, either beneficially own
at least 10% of the outstanding equity securities or constitute at least a 10%
participant, and (iii) in the case of a specified Person who is an individual,
each parent, spouse, child, brother, sister or the spouse of a child, brother or
sister of such Person, and each trust or family limited partnership created for
the benefit of one or more of such Persons.  For the purposes of this
definition, “control” when used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the
foregoing.  Notwithstanding the foregoing, the term “Affiliate” as used
elsewhere in this Agreement shall have the same meaning as given to such term in
this Section 6(a).
 
 
 
9

--------------------------------------------------------------------------------


 
 
“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the State of Connecticut.
 
 “Holder” shall mean any Person that owns Registrable Securities, including such
successors and assigns as acquire Registrable Securities, directly or
indirectly, from such Person.  For purposes of this Agreement, the Company may
deem the registered holder of a Registrable Security as the Holder thereof.
 
“Other Approved Holders” shall mean holders of Common Stock having registration
rights with respect to the Common Stock, other than pursuant to the terms of
this Agreement.
 
“Person” means any individual, company, corporation, partnership, limited
liability company, trust, division, governmental, quasi-governmental or
regulatory entity or authority or other entity.  Notwithstanding the foregoing,
the term “Person” as used elsewhere in this Agreement shall have the same
meaning as given to such term in this Section 6(a).
 
“Prospectus” shall mean the prospectus (including a preliminary prospectus)
included in any Registration Statement, as amended or supplemented by a
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus.
 
“Registrable Securities” shall mean the Shares, the Warrant Shares and any other
capital stock or other securities issued or issuable as a result of or in
connection with any stock dividend, stock split or reverse stock split,
combination, recapitalization, reclassification, merger or consolidation,
exchange, distribution or similar transaction in respect of the Shares or the
Warrant Shares.
 
“Registration Statement” shall mean any registration statement which covers any
of the Registrable Securities pursuant to the provisions of this Agreement,
including the Prospectus included therein, all amendments and supplements to
such Registration Statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such Registration
Statement.
 
“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the SEC.
 
“Rule 144A” shall mean Rule 144A promulgated under the Securities Act, as
amended from time to time, or any similar successor rule thereto that may be
promulgated by the SEC.

 
 
 
10

--------------------------------------------------------------------------------


 
 
(b)           Piggyback Registration Rights.
 
(i)  Whenever the Company proposes to register any of its securities under the
Securities Act, either pursuant to an underwritten primary registration on
behalf of the Company or pursuant to an underwritten secondary registration on
behalf of a holder or holders of the Company’s securities (other than on Form
S-4, Form S-8 or any successor form) and the registration form to be used may be
used for the registration of any Registrable Securities (a “Piggyback
Registration”), the Company will give written notice to each holder of
Registrable Securities of its intention to effect such a registration and will
include in such registration all Registrable Securities (subject to, and in
accordance with, the priorities set forth in Section 6(b)(ii) hereof), with
respect to which the Company has received written requests for inclusion within
ten (10) days after delivery of the Company’s notice to each holder of
Registrable Securities.
 
(ii)  If the managing underwriter(s) advise the Company in writing, or the Board
of Directors determines, that in their opinion, the number of Registrable
Securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
or pricing thereof, the Company will include in such registration up to an
aggregate amount determined advisable by such underwriter(s): (i) first, any
shares of Common Stock that the Company desires to register; (ii) second, any
shares of Common Stock requested to be registered by the holder(s) of Common
Stock pursuant to which the Registration Statement is being filed and to which
the holders of Registrable Securities hereunder are receiving Piggyback
Registration; and (iii) pro rata among the holders of Registrable Securities on
the basis of the number of Registrable Securities which are requested to be
registered hereunder.
 
(iii)  Notwithstanding anything herein to the contrary, the Company may withdraw
any registration statement referred to in this Section 6(b) at any time in its
sole discretion without thereby incurring any liability or expense to the
holders of Registrable Securities.
 
 (c)           Registration Procedures. In connection with the Company’s
registration obligations pursuant to Sections 6(b) hereof, the Company will use
its commercially reasonable efforts to:
 
(i)  register or qualify such Registrable Securities under the securities or
blue sky laws of the jurisdictions as any seller reasonably requests in writing
and do any and all other acts and things which may be reasonably necessary to
permit such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company will not
be required to (A) qualify generally to do business in any jurisdic­tion where
it would not otherwise be required to qualify but for this subparagraph or (B)
consent to general service of process in any such jurisdiction);
 
(ii)  notify each seller of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the
 
 
 
 
11

--------------------------------------------------------------------------------


 
 
statements therein not misleading, and, at the request of any such seller, the
Company will prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;
 
(iii)  cause all such Registrable Securities to be listed on each securities
exchange, if any, on which the same securities issued by the Company are then
listed;
 
(iv)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement; and
 
(v)  advise each seller of such Registrable Securities promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and use
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued.
 
 (d)           Material Development Election.
 
(i)           Subject to Section 6(d)(ii) below, the Company shall be entitled,
for a period of time not to exceed thirty consecutive (30) days (a “Suspension
Period”), to postpone the filing of any Registration Statement otherwise
required to be filed by it pursuant to Section 6(b) and/or request that the
Holders refrain from effecting any public sales or distributions of their
Registrable Securities if the Company’s Board of Directors shall have reasonably
determined in good faith and in its reasonable business judgment that such
registration would interfere in any material respect with any financing (other
than an underwritten secondary offering of any securities of the Company),
acquisition, corporate reorganization or other transaction or development
involving the Company or any subsidiary of the Company that in the reasonable
good faith business judgment of such board is a transaction or development that
is or would be material to the Company (a “Material Development Election”).
 
 
 
12

--------------------------------------------------------------------------------


 
 
(ii)           The Board of Directors shall, as promptly as practicable, give
the Holders written notice of any such Material Development Election.  In the
event of a determination by the Board of Directors to postpone the filing of a
Registration Statement required to be filed pursuant to Section 6(b) hereof, the
Company shall be required to file such Registration Statement as soon as
practicable after the Board of Directors of the Company shall determine, in its
reasonable business judgment, that the filing of such Registration Statement and
the offering thereunder will not interfere with the aforesaid material
transaction or development, but in any event no later than the end of such
Suspension Period.  In addition, if the Board of Directors of the Company has
requested that the Holders refrain from making public sales or distributions of
their Registrable Securities, such board shall, as promptly as practicable
following its determination that the Holders may recommence such public sales
and distributions, notify such Holders in writing of such determination (but in
any event no later than the end of such Suspension Period).  In the event the
Company shall exercise a Material Development Election during a period when a
Registration Statement filed pursuant to Section 6(b) hereof is effective, the
time period specified in Section 6(b) hereof during which such Registration
Statement is required to be kept effective shall be extended by the number of
days during which the Holders are prohibited by the Company from publicly
selling or distributing their securities.
 
(iii)           The Purchaser agrees that, upon receipt of any notice from the
Company of a Suspension Period, the Purchaser shall forthwith discontinue
disposition of shares of Common Stock covered by such Registration Statement or
Prospectus until such Purchaser (A) is notified in writing by the Company that
the use of the applicable prospectus may be resumed, (B) has received copies of
a supplemental or amended prospectus, if applicable, and (C) has received copies
of any additional or supplemental filings which are incorporated or deemed to be
incorporated by reference into such prospectus.
 
 
13

--------------------------------------------------------------------------------


 
 
 
(iv) Notwithstanding the foregoing, no more than one Suspension Period may occur
during any twelve-month period, unless approved by a majority-in-interest of the
then outstanding Holders (on a common equivalent basis).  The Company shall use
its best efforts to limit the duration and aggregate number of any Suspension
Periods.  (e)Registration Expenses.  All expenses incident to the Company’s
performance of or compliance with Section 6 of this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications or registrations (or the obtaining of
exemptions therefrom) of the Registrable Securities), printing expenses
(including expenses of printing Prospectuses), messenger and delivery expenses,
internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties), fees and disbursements of its
counsel and its independent certified public accountants, securities acts
liability insurance (if the Company elects to obtain such insurance), fees and
expenses of any special experts retained by the Company in connection with any
registration hereunder, fees and expenses of other Persons retained by the
Company, (all such expenses being referred to as “Registration Expenses”), shall
be borne by the Company, whether or not any registration statement becomes
effective; provided that Registration Expenses shall not include any
underwriting discounts, commissions or fees attributable to the sale of the
Registrable Securities.
 
(f)           Registration Rights Indemnification.
 
(i)           Indemnification by the Company.
 
(1)           The Company will indemnify and hold harmless, to the fullest
extent permitted by law, but without duplication, each Holder, including any
managed or advised accounts and any investment advisor or agent therefore,
officers, directors, employees, partners, representatives and agents, and each
Person who controls such Holder or such other Persons (within the meaning of the
Securities Act) (for purposes of this Section 6(f)(i), a “Holder Indemnified
Person”), from and against, and will reimburse such Holder Indemnified Person
with respect to, any and all claims, actions, demands, losses, damages,
liabilities, costs and expenses (including reasonable costs of investigation and
reasonable legal fees and expenses) (“Indemnifiable Costs and Expenses”) to
which such Holder Indemnified Person may become subject under the Securities Act
or otherwise and arise out of or are based upon (A) violation of securities laws
or (B) any untrue statement or alleged untrue statement of any material fact
contained in, or any omission or alleged omission to state therein a material
fact required to be stated in, any such Registration Statement, any Prospectus
contained therein or any amendment or supplement thereto or necessary to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading; provided, however, that the Company will not be
liable in any such case to the extent that any costs or expense covered by the
preceding clauses (A) or (B) arises out of or results from any untrue or alleged
untrue statement of any material fact contained in such Registration Statement,
any Prospectus contained therein or any amendment or supplement thereto or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which
 
 
 
14

--------------------------------------------------------------------------------


 
 
they were made, not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made solely in reliance upon and in substantial
conformity with written information furnished by such Holder Indemnified Person
specifically for use in the preparation of any such Registration Statement,
Prospectus or amendment or supplement thereto.
 
(2)           The Company further agrees promptly upon demand by each Holder
Indemnified Person to reimburse each Holder Indemnified Person for any Holder
Indemnifiable Costs and Expenses as they are incurred by it; provided that if
the Company reimburses a Holder Indemnified Person hereunder for any expenses
incurred in connection with a lawsuit, claim, inquiry or other proceeding or
investigation for which indemnification is sought, such Holder Indemnified
Person agrees to refund such reimbursement of Holder Indemnifiable Costs and
Expenses to the extent it is finally judicially determined that the indemnity
provided for in this Section 6(f)(i) is not applicable to, or the Company is not
otherwise obligated to pay, such Holder Indemnified Person in accordance with
the terms hereof or otherwise.  The indemnity, contribution and expense
reimbursement obligation of the Company under this Section 6(f)(i) shall be in
addition to any liability it may otherwise have. The obligations of the Company
hereunder shall survive the Closing and the termination of any Registration
Statement under which any Registrable Securities were registered the termination
of this Agreement and shall not be extinguished with respect to any Person
because any other Person is not entitled to indemnity or contribution hereunder.
 
(ii)           Indemnification by Holders of Registrable Securities.  Each
Holder whose  Registrable Securities are  included in a Registration Statement
pursuant to the provisions of this Section 6 will indemnify and hold harmless
the Company and its officers, directors, employees, partners, stockholders,
agents, representatives, and any Person who controls the Company or any of its
subsidiaries or Affiliates (within the meaning of the Securities Act) (each, a
“Company Indemnified Person”), from and against, and will reimburse such Company
Indemnified Person with respect to, any and all Indemnifiable Costs and Expenses
to which the Company or such Company Indemnified Person may become subject under
the Securities Act or otherwise and which arise out of or result from any untrue
or alleged untrue statement of any material fact contained in such Registration
Statement, any Prospectus contained therein or any amendment or supplement
thereto, or any omission or the alleged omission to state therein any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
omission or alleged untrue statement or alleged omission was so made solely in
reliance upon and in substantial conformity with written information furnished
by such Holder specifically for use in the preparation thereof; provided,
however, that the liability of any Holder pursuant to this subsection (ii) shall
be limited to an amount not to exceed the net proceeds received by such Holder
pursuant to the Registration Statement which gives rise to such obligation to
indemnify.
 
 
 
15

--------------------------------------------------------------------------------


 
 
(iii)           Conduct of Indemnification Proceedings; Contribution.
 
(1)           Each indemnifying party and indemnified party under this Section
6(f) shall comply with the procedures set forth in Section 7(a)(iii) with
respect to any indemnity sought pursuant to this Section 6(f).
 
(2)           Each indemnifying party and indemnified party under this Section
6(f) also agrees to comply with the provisions in Section 7(a)(iv) as they
relate to contribution.
 
(g)           Reporting Requirements Under the Exchange Act.  The Company shall
use its commercially reasonable efforts to make publicly available and available
to the Holders, pursuant to Rule 144, such information as is necessary to enable
the Holders to make sales of Registrable Securities pursuant to that Rule.  The
Company shall use its commercially reasonable efforts to file timely with the
SEC all documents and reports required of the Company under the Exchange
Act.  The Company shall furnish to any Holder, upon request, a written statement
executed on behalf of the Company as to compliance with the current public
information requirements of Rule 144.  In addition, the Company will provide to
any Holder of a Registrable Security, or any potential purchaser of a
Registrable Security, upon any such Person’s reasonable request, the information
required by paragraph (d)(4) of Rule 144A.
 
(h)           Stockholder Information. The Company may require each seller of
Registrable Securities as to which any registration is being effected to furnish
to the Company such information regarding such seller and the distribution of
such securities as the Company or the Managing Underwriter may from time to time
reasonably request in writing.
 
7.           Miscellaneous.
 
(a)           Indemnification.  In addition, to any indemnification provided
elsewhere in this Agreement, the parties hereto agree as follows:
 
(i)           Company Indemnification.
 
(1)           The Company will indemnify and hold harmless, to the fullest
extent permitted by law, but without duplication, the Purchaser, including any
managed or advised accounts and any investment advisor or agent therefor, and
their respective, officers, directors, employees, partners, representatives,
agents, and each Person who controls the Company and each of its Affiliates
within the meaning of the Securities Act)  (each of the foregoing Persons being
a “Purchaser Indemnified Person”), from and against any and all Indemnifiable
Costs and Expenses to which such Purchaser Indemnified Person may become subject
under the Securities Act or otherwise arising out of or based in any manner upon
any breach by the Company of any its representations, warranties or covenants
contained in the Agreement or in any agreement, instrument or document delivered
by the Company hereunder.
 
 
 
16

--------------------------------------------------------------------------------


 
 
 (2)           The obligations of the Company hereunder shall survive the
Closing and any repurchase, conversion, exchange or transfer of the Shares, the
Warrants and the Warrant Shares and the termination of this Agreement and shall
not be extinguished with respect to any Person because any other Person is not
entitled to indemnity or contribution hereunder.
 
(ii)           Purchaser Indemnification. The Purchaser agrees and covenants to
hold harmless and indemnify each Company Indemnified Person, from and against
any and all Indemnifiable Costs and Expenses to which such Company Indemnified
Person may become subject under the Securities Act or otherwise which arises out
of or is based in any manner upon any breach by the Purchaser of any its
representations, warranties or covenants contained in the Agreement or in any
agreement, instrument or document delivered by the Purchaser hereunder.
 
(iii)           Conduct of Indemnification Proceedings.  Promptly after receipt
by a party indemnified pursuant to the provisions of paragraph (i) or (ii) of
this Section 7(a) or paragraph (i) or (ii) of Section 6(f) of notice of the
commencement of any action involving the subject matter of the foregoing
indemnity provisions, such indemnified party will, if a claim thereof is to be
made against the indemnifying party pursuant to the provisions of paragraph (i)
or (ii) of this Section 7(a) or paragraph (i) or (ii) of Section 6(f), notify
the indemnifying party of the commencement thereof; but the omission so to
notify the indemnifying party will not relieve it from any liability which it
may have to an indemnified party otherwise than under paragraph (i) or (ii) of
this Section 7(a) or paragraph (i) or (ii) of Section 6(f), and shall not
relieve the indemnifying party from liability under this Section 7(a) or Section
6(f) unless such indemnifying party is materially prejudiced by such
omission.  In case such action is brought against any indemnified party and it
notifies the indemnifying party of the commencement thereof, the indemnifying
party shall have the right to participate in, and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such indemnified party pursuant to the provisions of such paragraph
(i) or (ii) of this Section 7(a) or paragraph (i) or (ii) of Section 6(f) for
any legal or other expense subsequently incurred by such indemnified party in
connection with the defense thereof other than reasonable costs of
investigation.  No indemnifying party shall be liable to an indemnified party
for any settlement of any action or claim without the consent of the
indemnifying party.  No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation and no
settlement can have non-monetary remedies.
 
 
 
17

--------------------------------------------------------------------------------


 
 
(iv)           Contribution.  If the indemnification provided for in subsection
(i) or (ii) of this Section 7(a) or in subsection (i) or (ii) of Section 6(f) is
held by a court of competent jurisdiction to be unavailable to a party to be
indemnified with respect to any Indemnifiable Costs and Expenses, then each
indemnifying party under any such subsection, in lieu of indemnifying such
indemnified party thereunder, hereby agrees to contribute to the amount paid or
payable by such indemnified party as a result of Indemnifiable Costs and
Expenses, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the statements or omissions, acts, facts matters or
circumstances which resulted in such Indemnifiable Costs and Expenses, as well
as any other relevant equitable considerations.  To the extent applicable to
Section 6(f) hereof, the relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution hereunder from any Person who was not guilty
of such fraudulent misrepresentation.
 
(b)           Entire Agreement; Survival of Provisions. This Agreement
constitutes the entireagreement of the parties with respect to the transactions
contemplated hereby andsupersedes all prior agreements and understandings with
respect thereto, whether written or oral.  All of the covenants of the parties
made herein shall remain operative and in full force and effect pursuant to
their respective terms regardless of acceptance of the Securities and the
Warrant Shares, and payment therefor.  The representations and warranties set
forth herein shall survive the execution and delivery of this Agreement until
the first anniversary of the date hereof (the “Expiration Date”), and shall in
no way be affected by any investigation of the subject matter thereof made by or
on behalf of the Purchaser or the Company.  Notwithstanding the preceding
sentence, any representation or warranty in respect of which an indemnity may be
sought hereof shall survive the time at which it would otherwise terminate
pursuant to the preceding sentence, if a claim for indemnification shall have
been given to the party against whom such indemnity may be sought prior to the
Expiration Date. The representations, warranties, agreements and covenants made
in the Agreement shall be deemed to have been relied upon by the parties hereto.
 
(c)           No Waiver; Modifications in Writing.  No failure or delay by a
party in exercisingany right, power or remedy hereunder shall operate as a
waiver thereof, nor shall anysingle or partial exercise of any such right, power
or remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy.  Except as otherwise expressly provided herein
with respect to any right of indemnification, the remedies provided for herein
are cumulative and are not exclusive of any remedies that may be available to
any party at law or in equity or otherwise.  No waiver of or consent to any
departure by a party from any provision of this Agreement shall be effective
unless signed in writing by the parties entitled to the benefit thereof.  No
amendment,
 
 
 
18

--------------------------------------------------------------------------------


 
 
modification or termination of any provision of this Agreement shall be
effective unless signed in writing by all parties.  Any amendment, supplement or
modification of or to any provision of this Agreement, any waiver of any
provision of this Agreement, and any consent to any departure from the terms of
any provision of this Agreement, shall be effective only in the specific
instance and for the specific purpose for which made or given.
 
(d)           Notices.  All notices, demands and other communications provided
for hereundershall be in writing, shall be given by registered or certified
mail, return receipt requested,on the date sent by telecopy with electronic
confirmation of such transmission, the business day next following deposit with
a courier service for overnight delivery with written confirmation of such
delivery or upon personal delivery, addressed to the parties, as follows:
 
If to the Company, to:
 
Startech Environmental Corporation
88 Danbury Road, Suite 2A
Wilton, Connecticut 06897-2525
Attention:  Chief Financial Officer
Fax:  (203) 762-2499
 
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention: Scott S. Rosenblum Esq.
Fax: (212) 715-8000
 
If to the Purchaser, to:
 
Francisco J. Rivera Fernandez
PO Box 11852
San Juan, Puerto Rico 00922-1852
787-781-2555


 
or to such other address as any party shall designate in writing in compliance
with theprovisions of this Section 7(d).
 
(e)           Execution in Counterparts.  This Agreement may be executed in any
number ofcounterparts and by different parties hereto on separate counterparts,
each of whichcounterparts, when so executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same Agreement.
 
(f)           Binding Effect; Assignment.  The rights and obligations of the
parties under thisAgreement may not be assigned or otherwise transferred to any
other person, without the
 
 
 
 
19

--------------------------------------------------------------------------------


 
 
 
prior written consent of the other party hereto; provided that a Purchaser may
assign or otherwise transfer the Shares to any of its Affiliates without
obtaining any such consent, but only if such Affiliate: (i) agrees to be bound
by the terms of this Agreement; (ii) is, at the time of such transfer, an
“accredited Investor” and provides a fully completed Investor Questionnaire and
such other written certification as the Company may reasonably require as to the
transferee’s status as an “accredited investor”; and (iii) such transfer to any
such transferee does not violate federal or state securities laws and counsel
for transferee, at the Company’s request, provides and opinion of counsel as to
the same.  Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any person other than
the parties to this Agreement, their respective permitted heirs,
representatives, executors, successors and assigns, each Company Indemnified
Person and each Purchaser Indemnified Person.  This Agreement shall be binding
upon and shall inure to the benefit of the Company, the Purchaser and their
respective permitted heirs, representatives, executors, successors and assigns.
 
(g)           Governing Law.  This Agreement shall be deemed to be a contract
made underand shall be governed by and construed in accordance with the internal
laws of the Stateof Connecticut without reference to the principles of conflict
of laws.
 
(h)           Consent to Jurisdiction and Service of Process. Any suit, action
or proceedingarising out of or relating to the Agreement or the transactions
contemplated hereby maybe instituted in any Federal court situated in the State
of Connecticut or any state court of the State of Connecticut, and each party
agrees not to assert, by way of motion, as a defense or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is improper
or that the Agreement or the subject matter hereof or thereof may not be
enforced in or by such court.  Each party further irrevocably submits to the
jurisdiction of such court in any such suit, action or proceeding.  Any and all
service of process and any other notice in any such suit, action or proceeding
shall be effective against any party if given personally or by registered or
certified mail, return receipt requested if sent to such party at the address
for such party set forth in Section 7(d) hereof, or by any other means of mail
that requires a signed receipt, postage fully prepaid, mailed to such party as
herein provided.  Nothing herein contained shall be deemed to affect the right
of any party to serve process in any manner permitted by law or to commence
legal proceedings or otherwise proceed against any other party in any other
jurisdiction.
 
(i)           Severability. Any provision hereof that is prohibited or
unenforceable in anyjurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibitionor unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  To the extent permitted by law, the parties hereto waive
any provision of law that renders any such provision prohibited or unenforceable
in any respect.
 
 
 
20

--------------------------------------------------------------------------------


 
 
(j)           Headings.  The Article, Section and subsection headings used or
contained in thisAgreement are for convenience of reference only and shall not
affect the construction ofthis Agreement.
 
(k)           Expenses. Each party shall bear its own fees, costs and expenses
in connection with the execution, delivery and performance of the Agreement.
 
(l)           Waiver of Jury Trial. TO THE EXTENT THEY MAY LEGALLY DO SO, THE
PARTIES HERETO EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT
ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7(m) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR THEIR RIGHT
TO TRIAL BY JURY.  
 
(m)           Publicity.  The parties agree that no public release or
announcement concerningthe Agreement or the transactions contemplated hereby
shall be made without advancereview and approval by each party hereto, except as
otherwise required by applicable law, and which review and approval shall not be
unreasonably withheld or delayed.
 
(n)           Enforcement.  The Purchaser acknowledges that the Company will be
irreparablydamaged if the provisions of this Agreement applicable to the
Purchaser are notspecifically enforced.  If the Purchaser shall default in any
of its obligations under this Agreement or if any representation or warranty
made by or on behalf of the Purchaser in this Agreement or in any certificate,
report or other instrument delivered under or pursuant to any term hereof or
thereof shall be untrue or misleading as of the date made, the Company may
proceed to protect and enforce its rights by suit in equity or action at law
(without the posting of any bond and without proving that damages would be
inadequate), whether for the specific performance of any term contained in this
Agreement, injunction against the breach of any such term or in furtherance of
the exercise of any power granted in this Agreement, or to enforce any other
legal or equitable right of the Company or to take any one of more of such
actions.  The Company shall be permitted to enforce specifically the terms and
provisions hereof in any court of the United States or any state thereof or any
other court having jurisdiction, this being in addition to any other remedy to
which the Company may be entitled at law or in equity or otherwise.
 
 
21

--------------------------------------------------------------------------------


 
 
(o)           Further Assurances. Each party shall execute and deliver such
documents, instruments and agreements and take such further actions as may be
reasonably requiredor desirable to carry out the provisions of this Agreement
and the transactions contemplated hereby, and each of the parties hereto shall
cooperate with each other in connection with the foregoing.
 
(p)           Broker’s Fee.  The Purchaser acknowledges that the Company may pay
a fee to one or more placement agents in respect of the sale of the Securities
to the Purchaser.The Purchaser and the Company hereby agree that the Purchaser
shall not be responsible for such fee and that the Company will indemnify and
hold harmless the Purchaser and each Purchaser/Affiliate against any losses,
claims, damages, liabilities or expenses, joint or several, to which the
Purchaser or Purchaser/Affiliate may become subject with respect to such
fee.  Each of the parties hereto hereby represents that, on the basis of any
actions and agreements by it, there are no other brokers or finders entitled to
compensation in connection with the sale of the Securities to the Purchaser.
 
(q)           Force Majeure.  Neither party shall be deemed in default of any
provision of thisAgreement (other than provisions regarding confidentiality), to
the extent thatperformance of its obligations or attempts to cure a breach are
materially delayed or prevented by any event reasonably beyond the control of
such party, including, without limitation, war, hostilities, acts of terrorism,
revolution, riot, civil commotion, national emergency, strike, lockout,
unavailability of supplies, epidemic, fire, flood, earthquake, force of nature,
explosion, embargo, or any other Act of God, or any law, proclamation,
regulation, ordinance, or other act or order of any court, government or
governmental agency, provided that such party gives the other party written
notice thereof promptly upon discovery thereof and uses reasonable efforts to
cure or mitigate the delay or failure to perform
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
22

--------------------------------------------------------------------------------


 
 
 
 
SIGNATURE PAGE
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 




                                By: ______________________________
                                Name: Francisco J. Rivera Fernandez
                    Title:


                                
                                Federal Taxpayer Identification Number:
                     ________________________________




                                STARTECH ENVIRONMENTAL CORPORATION




                                By: ______________________________
                                Name:
                                Title:
 
 
 
 
 
 
 
 
23
 
 
 
 

 